Citation Nr: 0913823	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-02 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to February 
1970.  He died in May 2005.  The appellant is his widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2005 
rating decision of the VA Regional Office (RO) in 
Indianapolis, Indiana.

In July 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of that hearing is of record.  
The appellant submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the appellant.
 

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.

2.  The Veteran died on May [redacted], 2005; the death certificate 
lists the cause of death as esophageal cancer. 

3.  At the time of the Veteran's death, service connection 
had been established for post traumatic stress disorder, 
rated 30 percent, effective from November 2003, and tinnitus, 
rated 10 percent, effective from November 2004.

4.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the Veteran's death, nor is there 
competent medical evidence establishing that the cause of his 
death was incurred or aggravated in service.  

5.  Esophageal Cancer is not shown by competent medical 
evidence to be linked to service; and is not shown to have 
been caused or aggravated by the Veteran's exposure to Agent 
Orange, or any other herbicide.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.102, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
expanded the VCAA notice requirements for a Dependency and 
Indemnity Compensation (DIC) claim. In Hupp, the Court held 
that, when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a Veteran was 
service-connected for a disability during his or her 
lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found that the 
content of the section 5103(a) notice letter will depend upon 
the information provided in the claimant's application.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication. To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress accredited representative 
provided to the claimant.  It is well settled that a remand 
is not warranted when no benefit would flow to the 
claimant."  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

There must be a demonstration that there was no prejudicial 
error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).
In VA correspondence to the appellant in August 2005, VA 
informed the appellant of what evidence was required to 
substantiate her claim, and of her and VA's respective duties 
for obtaining evidence.  The correspondence to the appellant 
was deficient in that it did not include the criteria for 
assignment of an effective date, in the event of award of the 
benefit sought, as required by the Court in Dingess/Hartman.  
This was provided in VA correspondence to the appellant in 
February 2007.  Neither the August 2005 nor the February 2007 
VA correspondence informed the appellant of the conditions 
for which the Veteran was service-connected at the time of 
his death or an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected, as required by the Court in Hupp.  

The August 2005 VA correspondence provided the appellant with 
notice that the evidence must show that the Veteran died in 
service or medical evidence showing that the Veteran's 
service-connected conditions caused or contributed to the 
Veteran's death, or that the Veteran was continuously rated 
totally disabled due to service connected conditions for at 
least 10 years before death.  In the present case, the 
Veteran was service-connected for PTSD and tinnitus, for a 
combined evaluation of 40 percent, and had a claim pending 
for service connection for esophageal cancer at the time of 
his death.
 
The December 2006 Statement of the Case (SOC) informed the 
appellant of the disabilities for which the Veteran was 
service-connected, the requirements for service connection 
for disabilities resulting from Agent Orange, and provided 
her a list of diseases specific to herbicide exposed 
Veterans, as well as the text of the pertinent regulations 
regarding cause of death determinations.  A reasonable person 
could be expected to understand from the VA correspondence 
and SOC what was needed to substantiate a claim.  Based on 
the above, the Board finds that the appellant was not 
prejudiced by the error in notice.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007)

Regarding the timing of the notice, the Court has held that 
compliance with 38 U.S.C.A. § 5103 requires that the VCAA 
notice be accomplished prior to an initial unfavorable agency 
of original jurisdiction determination.  See Pelegrini, 
supra. Because VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although the 
criteria for assignment of an effective date and disability 
rating was provided to the appellant after the initial 
adjudication, the appellant was provided with 60 days to 
submit additional information, and the opportunity to testify 
at a videoconference hearing.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  In addition, due to the Board's finding that the 
preponderance of the evidence is against a finding that a 
service-connected disability caused, contributed 
substantially or materially, or hastened the Veteran's death; 
no effective date will be assigned and a remand for 
compliance with Dingess/Hartman is not necessary.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's death certificate, service treatment records 
(STRs), military service records, and post service VA and 
private treatment records.  Additionally, the claims file 
contains the appellant's statements in support of her claim.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).   

Service connection- in general

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 
341 (1999). 

In addition, certain chronic diseases, including tumors, may 
be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2008).

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2008).  A Veteran 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  The appellant contends 
that the Veteran's May  2005 death from esophageal cancer was 
related to Agent Orange exposure while the Veteran was in 
Vietnam.  The Board notes that the Veteran had confirmed 
service in the Republic of Vietnam from December 1967 to 
December 1968.  

In the present case, the Veteran was diagnosed with 
esophageal cancer in 2005, approximately 37 years after his 
service in Vietnam.  There was metastasis to the bone, liver, 
and lungs.
.
The Board will first consider the presumption of herbicide 
exposure.  As noted above, the evidence of record establishes 
that the Veteran had service within the Republic of Vietnam 
from December 1967 to December 1968.  As such, it is presumed 
that he was exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, affirmative evidence does not 
exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is not 
warranted.  Service connection is only warranted on this 
presumptive basis for a specific list of diseases set forth 
under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  72 Fed. Reg. 
112 (2007).  The Secretary has not determined a presumption 
of service connection is warranted for esophageal cancer.  As 
the Veteran's diagnosed disability is not among the diseases 
recognized under 38 C.F.R. § 3.309(e), as diseases associated 
with exposure to certain herbicide agents, presumptive 
service connection on the basis of herbicide exposure is not 
warranted.

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case, 
with all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

With respect to in-service incurrence, the Veteran's service 
treatment records (STRs) are negative for complaints of, or 
treatment for, esophageal cancer.  The clinical separation 
examination reported normal findings as to the condition of 
the Veteran's mouth, throat, head, and neck.  Moreover, the 
Veteran's death certificate lists the approximate interval 
between onset of the esophageal cancer and the Veteran's 
death in May 2005, as 14 months.  The Board finds this 
evidence weighs against a finding of onset in service.  The 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000.).  

As there is no evidence of esophageal cancer during service, 
or for many years after service, the Board must consider 
whether there is medical evidence of a nexus between the 
Veteran's disability and exposure to an herbicide.  In the 
present case, there is no medical evidence of record which 
supports a nexus between the Veteran's esophageal cancer and 
exposure to herbicide agents.  

In conclusion, while the Veteran's service in Vietnam allows 
for a presumption of herbicide exposure in the present case, 
esophageal cancer is not among the diseases listed under 
38 C.F.R. § 3.309(e), thus precluding a grant of presumptive 
service connection as due to herbicide exposure.  The 
evidence of record fails to demonstrate that the Veteran's 
esophageal cancer was causally related to active service.  In 
addition, the Board notes that although the Veteran has been 
service-connected for PTSD and tinnitus, there is no evidence 
of record that the Veteran's service-connected disabilities 
are either the principal or a contributory cause of death. 

For the above noted reasons, the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for the cause of the 
Veteran's death, to include as secondary to herbicide 
exposure, denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


